Title: From George Washington to the New York Convention, 16 December 1776
From: Washington, George
To: New York Convention



Gentn
Head Quarters Bucks County [Pa.] 16th Decemr 1776

I was last Night honored with yours of the 11th Inst. enclosing Sundry Resolutions of your Board. I have also to acknowledge the Rect of your favr of the 23d Novemr which should not have remained so long

unanswered had not the continued Motion of our Army for some time past, put it out of my power to sit regularly down to Business, indeed I have now so much on my Hands, and such a choice of Difficulties, that I hardly know which first to attend to. I know you have had your Difficulties too, indeed more than any other State, and you therefore have my thanks not only for the compleat Arrangement of your Officers for the four Battalions allotted to your State, but for your Determination to raise a fifth to be commanded by Colo. Dubois. As the office of Aid Major has been hitherto unknown in the Continental Service perhaps by introducing it among your Regiments umbrage might be given to the others if they were not likewise provided with an Officer of the same kind, and therefore to avoid Disputes I could wish the Matter might be waved.
Major Sheldon who commands the Connecticut Horse will return in a few days, he will either take the Troop with him from Fish kills or post them where they are more wanted.
I thank you for the great Confidence you are pleased to repose in me, and you may be assured that whatever Military power shall be intrusted to me, shall ever be exerted first to establish and then protect the Civil.
I come now to answer yours of the 11th—When I ordered down Genl Heath from his post at the High lands, it was done in Consequence of a Determination of a Council of General Officers, who agreed that we had no other means of Stopping the progress of Genl Howe, who was evidently making a grand push to make himself Master of Philadelphia. The advantages of keeping possession of the posts in the Highlands were not unattended to; we considered that the Enemy had thrown the Main Body of their Army over into Jersey; that they were about to make a Considerable Embarkation (which has since turned out to be against New England) and that it would take most, if not the remainder of their Army, to keep up the Garrisons at New York &c. and that therefore they had not a sufficient force left to attempt the strong posts at the Highlands, tho’ only guarded By Genl Geo. Clinton with the force of the State of New York.
General Howe easily forced our small Army to retreat before him to the Delaware; but not finding Boats to transport his Troops, (we having had time and precaution to secure and destroy them,) he seems by his late Motions to be moving back towards Brunswick for Winter Quarters, or intending a feint. Upon this change of Measures, I have immediately ordered Genl Heath to return to Peekskill with General Parson’s Brigade. If he finds any of the Enemy’s Posts at Hackensack or elsewhere weakly guarded he is to endeavour to beat them up. As the Inlistment of the greatest part of the Continental Army, expires on the first of January, every State must exert itself in forwarding the new

Inlistments and procuring temporary Supplies of Militia, till the New Levies can be brought into the Field. I have the Honor to subscribe myself Gentn yrs.
